Case 1:20-cv-01449-SDG Document 4-15 Filed 04/03/20 Page 1 of 16



                         EXHIBIT 14
      Case 1:20-cv-01449-SDG Document 4-15 Filed 04/03/20 Page 2 of 16




                 DECLARATION OF JENNER BENAVIDES

I, Jenner Benavides, hereby declare under the penalty of perjury pursuant to 28

U.S.C. § 1746:

   1. I am at least 18 years of age and am competent to sign this declaration. I make

      this declaration based on my personal knowledge except where I have

      indicated otherwise. If called as a witness, I could and would testify

      competently and truthfully to these matters.

   2. I am a 27-year-old transgender woman. I am originally from Mexico.

   3. I am currently detained at Folkston ICE Processing Center (“Folkston”) in

      Folkston, Georgia. I have been in ICE custody since approximately May 2019.

   4. I first came to the United States in 2002 with my siblings when I was about

      ten years old. My mother was already residing in the United States at that

      time, and we came to live with her. Since then, I have lived in the United

      States with my family, mostly in Nashville, Tennessee.

   5. In 2014, my mother passed away from stomach cancer, and I got full custody

      of four of my siblings, all of whom were under 18 years old at the time. Before

      I was detained, I still had custody of my two youngest siblings, who are now

      five years old and eight years old. I am planning to formally adopt them once

      I am able to. All my siblings still live in Nashville now.

   6. In 2015, I became a DACA recipient and maintained that status until 2018.

                                          1
   Case 1:20-cv-01449-SDG Document 4-15 Filed 04/03/20 Page 3 of 16




   That same year, I was also diagnosed with HIV. This new diagnosis,

   combined with my mother’s recent death, took a toll on my mental health, and

   I turned to alcohol to cope with the stress and pain at the time. I was convicted

   of a DUI with associated charges in 2016 and another in 2018. In 2018, I

   stopped drinking alcohol altogether, and I greatly regret the decisions I made

   that led to these convictions.

7. Last year, I was detained by ICE after I was pulled over for speeding.

8. In detention, I applied for relief under Form I-589 because I am afraid to return

   to Mexico. At that time, I had not come out as transgender yet, so my

   application was initially based on the continuous sexual assault and abuse I

   endured as a child at the hands of a family member in Mexico, as well as on

   my status as a feminine gay man. During my individual hearing which took

   place on February 6, 2020, I further testified that I am transgender and that I

   fear being removed to Mexico based, in part, on my gender identity.

9. My applications for relief under Form I-589 were denied, and I filed a notice

   of appeal with the Board of Immigration Appeals (BIA). I am waiting for a

   briefing schedule to be issued, but once it is, an attorney at Asian Americans

   Advancing Justice-Atlanta will be representing me before the BIA and

   assisting me with submitting my appellate brief. The same attorney submitted

   a parole request to the Department of Homeland Security (DHS) on my behalf

                                       2
   Case 1:20-cv-01449-SDG Document 4-15 Filed 04/03/20 Page 4 of 16




   on April 2, 2020.

10. Attorneys at the Tennessee Immigrant and Refugee Rights Coalition are also

   helping me apply for a U-visa. I am applying based on an incident that

   occurred in December 2018, when a man broke into my house and physically

   injured me when I tried to stop him. I testified against him in court.

11. Along with HIV, I was also diagnosed with bipolar disorder and severe

   depression and anxiety in 2015. Around August 2019, while in detention, I

   was diagnosed with high cholesterol. I occasionally have high blood pressure

   as well, and a physician at Folkston asked that I get it checked once a week to

   monitor it. The nurse at Folkston only began doing this for me recently.

   Before, I would only get my blood pressure checked every month when I went

   for my regular check-up with the medical services team at the detention

   center.

12. I need to take medications every day for my medical conditions and symptoms

   from these conditions, like insomnia. When I was not in detention, I took four

   medications for my HIV, bipolar disorder, depression, and anxiety. At

   Folkston, I receive nine different kinds of medication for all my conditions.

   Prior to detention, I took one medication for my HIV. But at Folkston, I

   believe they give me four different kinds that I have to take. I believe they are

   antiretrovirals, including Isentress, Tenofovir, and Lamivudine. When I first

                                       3
   Case 1:20-cv-01449-SDG Document 4-15 Filed 04/03/20 Page 5 of 16




   entered ICE custody and began taking them, I experienced vomiting and

   diarrhea for about three weeks in response to the change. I got blood drawn at

   this time, but I was never told the results of any analysis done on it.

13. There are certain medications, including my HIV and anxiety medications,

   that need to be taken at the same time every day to be the most effective. While

   Folkston does provide the medications to me every day, there are often

   problems with the communication between the medical services team and ICE

   officers that cause them to be provided at inconsistent times. Additionally, it

   is recommended that my HIV medication be taken before or after a meal, and

   sometimes it is provided at a time that does not allow me to take it with food.

14. While in detention, I have been going to outside appointments with a

   healthcare provider for my HIV. During the appointments, the provider does

   a physical exam, draws my blood for lab work, and makes sure my

   medications are working. I typically go about every three months, but it has

   been over three months since my last appointment. I have also been receiving

   mental health treatment from a psychiatrist who provides the prescriptions for

   my bipolar medications. I see this psychiatrist over video call once a month.

15. There have been instances when I have requested to be seen by the medical

   services team at Folkston and received very delayed responses. For example,

   over a week ago, I sent a request to be seen for severe pain in my ear and

                                       4
   Case 1:20-cv-01449-SDG Document 4-15 Filed 04/03/20 Page 6 of 16




   mouth, and although I initially got confirmation that I had an appointment

   scheduled, I was never called for it and never received the appointment. I have

   requested the appointment again but am still waiting.

16. Since I have been in detention, my bipolar disorder, depression, and anxiety

   have gotten much worse. As recently as last week, I was still housed with the

   general male population, and they constantly bullied and harassed me. I felt

   very unsafe in my unit. I often had suicidal thoughts and could not sleep.

17. Because I felt so unsafe, about a month ago I asked for protective custody.

   But this meant I was shut in a small cell by myself, which made my anxiety

   much worse. I became so anxious and depressed that I asked to be moved back

   to the general housing, where I continued to deal with regular heckling and

   name-calling from other detainees.

18. In the last week or so before this declaration was drafted, I was sexually

   assaulted by men in my pod unit more than once. On March 27, 2020, I

   reported the incidents to the captain, who did not respond to my report. The

   next day, I reported them to the shift officer, and I was brought to a medical

   unit for the rest of the weekend and placed on suicide watch. I am now in

   protective custody again, which means I am back in a small cell by myself.

19. I will remain in protective custody until I am released from detention. While

   I feel safer here because I am not around the men who assaulted me and other

                                      5
   Case 1:20-cv-01449-SDG Document 4-15 Filed 04/03/20 Page 7 of 16




   men who bully and harass me, being shut in a small space like this exacerbates

   my anxiety and depression. I only interact with ICE officers and other

   Folkston staff each day, like when they bring me my meals and medications,

   and come to do inspections. I am also required to be escorted by a lieutenant

   or captain every time I need to go shower, and they sometimes handcuff me

   for this process. A nurse recently began checking my blood pressure more

   regularly as well, and they handcuff me during this as well.

20. I would like my information filed under a pseudonym because I want to keep

   my HIV status and other medical information private. I am afraid of being

   embarrassed or harmed if this information is made public, due to harassment

   and violence that I have experienced related to my identity. I would also like

   to protect my asylum case information from being disclosed to the public.

21. At Folkston, the general population is housed in pod units of about 36 people

   each. We typically sleep in dorm rooms in pairs. When I was with the general

   population, I had many different roommates during the time I have been

   detained. On average, I received a new roommate approximately every two to

   three weeks before I was moved to protective custody this week.

22. The dorms have sinks and toilets in them, but we shower in communal

   bathrooms. There are two shower rooms that I have access to, and each has

   four shower stalls, but not all of them work properly. All the detained people

                                      6
   Case 1:20-cv-01449-SDG Document 4-15 Filed 04/03/20 Page 8 of 16




   in my pod unit use these same showers and they are not cleaned between uses.

   To my knowledge, they are only cleaned in the mornings.

23. At Folkston, detained immigrants are often crowded into the dining hall and

   other communal spaces. During mealtimes, we sit very close to each other in

   the dining hall, and usually multiple pod units eat at one time. We also spend

   a lot of time in the communal space in our pod units that provide our only

   access to TV and games. We sometimes eat in that space as well, and people

   often crowd around the televisions. There is one Spanish TV and one English

   TV; so, everyone who speaks Spanish sits together close to the Spanish TV,

   and everyone else sits together near the English TV. Most of the time, the pod

   unit I am in is full to capacity with 36 people, but it does fluctuate as people

   are released or deported and brought in.

24. The only soap provided to us for washing our hands and showering is liquid

   soap that comes in single use packages that ICE periodically passes out. There

   is no soap available in the shower rooms or in our pod units. The officers are

   supposed to bring soap, along with other toiletries, like tissues and toothpaste,

   at least every other day. However, they are very inconsistent, and I sometimes

   have to ask them or they won’t provide it. In general, the soap is provided two

   or three times a week, but the last three weeks I only received it once a week.

   Each time they pass it out, each detained person gets about four squares of

                                       7
   Case 1:20-cv-01449-SDG Document 4-15 Filed 04/03/20 Page 9 of 16




   single use soap. It is impossible to save any of the soap in the packet after

   opening it, by pouring it into another container, because it would be

   confiscated as unauthorized material when officers inspect our dorms and

   belongings. Therefore, for the last three weeks, I had four squares of soap each

   week to use both for hand washing and showering. If I have funds in my

   commissary, I can sometimes order more soap and toiletries there. But I know

   there are many people who do not have the money to do this.

25. There is also no hand sanitizer available to us whatsoever, including in the

   commissary. There is non-alcohol based, foaming hand sanitizer available in

   the front office of the detention center that ICE officers can use, but it is not

   available to detained people.

26. At Folkston, detained people serve the food and clean the common areas of

   the center, particularly in the pod units and hallways. I often volunteer to help

   with the cleaning. It involves cleaning the tables and mopping the floors. We

   are given gloves to wear while cleaning, but no face masks or other personal

   protective equipment. The main cleaning solution we are given is a spray

   bottle of mostly odorless liquid. While the ICE officers say it is a

   “disinfectant,” it smells like water to me. I know it is not bleach or alcohol-

   based, because we are not permitted to have those substances in the detention

   center. We are sometimes provided with soap for cleaning but are often

                                       8
   Case 1:20-cv-01449-SDG Document 4-15 Filed 04/03/20 Page 10 of 16




   instructed to just use the spray, including when mopping the floors.

27. In my opinion, the cleaning methods are not adequate to disinfect the spaces,

   and I have also not been trained on hygiene measures in order to limit the

   spread of infectious disease while cleaning. I have not been instructed to clean

   the doors, including the doorknobs, at the front entrance of the detention

   center or that go to the medical office or dining hall. I have not noticed any

   other detained people cleaning the doors either.

28. In general, I rarely notice any ICE officers or other staff in the detention center

   wearing gloves, face masks, or other personal protective equipment. I have

   noticed one ICE officer who wears a face mask, but beyond that, I have not

   observed the use of protective gear. I also have not observed ICE officers and

   other detention center staff washing their hands regularly.

29. ICE officers who supervise our pod unit enter our unit multiple times a day to

   ensure that the pod is secure and running smoothly. These officers usually

   have more than one pod that they are required to supervise each day, so they

   move in between the pods frequently. When they are in our pod, they interact

   closely with us and do not maintain six feet distance away. They sometimes

   wear gloves while they do this, but not face masks.

30. ICE officers also enter our individual dorms to check for unauthorized items

   three times a day. During these checks, they interact closely with us and do

                                         9
  Case 1:20-cv-01449-SDG Document 4-15 Filed 04/03/20 Page 11 of 16




   not maintain six feet distance. They also touch our personal items. They

   usually wear gloves during this process, but not face masks.

31. I became aware of the COVID-19 outbreak a few weeks ago from watching

   the news. I also received a memorandum notifying me that family visitations

   are cancelled until further notice due to the outbreak but that attorney

   visitation is still permitted. I happened to see a couple posters on a communal

   bulletin board that discussed COVID-19. They are printed on 8.5” x 11” sheets

   of paper, and the text and photos printed on them are relatively small. They

   provide   information    from   the    CDC    about   COVID-19,      including

   recommendations about hand hygiene and covering your cough. They do not

   discuss social distancing or avoiding groups, or which groups of people are at

   higher risk. They refer us to the CDC website for further information, but we

   do not have access to the Internet. The only reason I noticed these posters was

   because I like to stay up to date on what is posted on the bulletin board. No

   ICE officers directed us to look at the posters or otherwise drew our attention

   to them. These are the only notices about COVID-19 that I have seen.

32. I have not received any formal memorandums, announcements, or in-person

   education from ICE about COVID-19, aside from the memorandum about

   family visitation. Typically, if there’s an important change, we receive an

   official memorandum. No ICE officers have talked to me about the outbreak

                                     10
  Case 1:20-cv-01449-SDG Document 4-15 Filed 04/03/20 Page 12 of 16




   and how to prevent exposure or spread, such as the importance of proper hand

   hygiene or staying six feet apart from other detained people. I have not

   observed any increase in provision of soap or other cleaning supplies.

33. In the last few weeks, I have not observed any increases in medical staffing

   or medical screenings being done for COVID-19. On the contrary, when I

   visited the medical office about a week ago, I noticed that the medical staff

   did not have face masks and was told by a nurse that ICE had not informed

   them about how to prevent the spread of COVID-19 or address cases if they

   were to arise. I also have not observed any people being put in quarantine or

   other isolation due to COVID-19.

34. I have, however, observed new immigrants being brought into the detention

   center in the last few weeks. There have been new immigrants brought into

   my pod unit during this time. From my conversations with nurses and officers

   at the facility, I learned that there were people brought in directly from the

   community as transferred from other ICE detention centers.

35. I have seen advertisements from the CDC on the television during the

   COVID-19 outbreak, and I learned that because I am HIV positive, I am

   particularly vulnerable to COVID-19 and at higher risk of falling seriously ill

   or dying if I contract the disease. Despite these vulnerabilities, no member of

   the medical staff at the detention center has evaluated my conditions or

                                      11
      Case 1:20-cv-01449-SDG Document 4-15 Filed 04/03/20 Page 13 of 16




      wellbeing to determine whether any additional precautionary measures are

      necessary to protect me from the illness. I am fearful for my life.

   36. Prior to being placed in protective custody due to the recent incidents of sexual

      assault, I was not placed in a separate unit with other particularly vulnerable

      people who are at higher risk due to existing health conditions.

   37. A friend who lives in Nashville, Tennessee has agreed to receive me if I am

      released from detention. She is a U.S. Citizen and has agreed to be my sponsor

      for parole and bond purposes. If I am released, I will comply with any

      applicable conditions of release including attending check-ins and

      immigration court hearings.

   38. I will also practice appropriate social distancing, isolation, and hand hygiene

      as recommended by public health experts. I am particularly concerned about

      adhering to these kinds of recommendations because of my HIV status. I am

      truly afraid of what might happen to me if I am exposed to COVID-19.

   39. I have worked closely with my attorneys to prepare this declaration. I have

      authorized my attorney to sign on my behalf given the difficulty of arranging

      visitation and travel in light of the current COVID-19 pandemic. If required

      to do so, I will provide a signature when I am able to do so.

I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

                                          12
Case 1:20-cv-01449-SDG Document 4-15 Filed 04/03/20 Page 14 of 16




Executed on April 3, 2020 at Decatur, Georgia.




______________________________

Hillary Li, on behalf of Jenner Benavides




                                 13
      Case 1:20-cv-01449-SDG Document 4-15 Filed 04/03/20 Page 15 of 16




                         ATTORNEY DECLARATION

I, Hillary Li, declare the following under penalty of perjury pursuant to 28 U.S.C. §

1746 as follows:

   1. My name is Hillary Li. I am a licensed attorney in good standing in the state

      of Georgia. I am an attorney of record in this litigation.

   2. I represent the declarant, Jenner Benavides. Out of necessity in light of the

      COVID-19 pandemic, I signed Jenner Benavides’s declaration on her behalf

      with her express consent.

   3. ICE is oftentimes requiring legal visitors to provide and wear personal

      protective equipment, including disposable vinyl gloves, surgical masks, and

      eye protection while visiting any detention facility. These supplies are not

      easily accessible, given the increase in demand. Any available supplies are

      prioritized to hospitals and other medical facilities that are experiencing

      dangerous shortages.

   4. There are documented cases of COVID-19 in all fifty U.S. states and most

      inhabited U.S. territories. The Center for Disease Control and Protection

      (CDC) issued statements warning that individuals are at a higher risk of

      infection when traveling.

   5. In light of the above, to protect the public health, I am not able to travel to

      Folkston, Georgia, to obtain my clients’ signature.

                                         14
      Case 1:20-cv-01449-SDG Document 4-15 Filed 04/03/20 Page 16 of 16




   6. I spoke with Jenner Benavides over the phone and read the above declaration

      to her and confirmed the accuracy of the information therein. Jenner

      Benavides has confirmed that I can sign on her behalf, as reflected in her

      declaration.

I declare under penalty of perjury that the things described above are true and correct

to the best of my knowledge.

      Executed on April 3, 2020 at Decatur, Georgia.




      ______________________________

      Hillary Li
      Attorney for Plaintiffs
      Asian Americans Advancing Justice-Atlanta
      T: 404-585-8446
      hli@advancingjustice-atlanta.org




                                          15
